DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1 is amended. Claims 3-5 are canceled. Claims 9-19 are withdrawn from consideration. Claims 1-2 & 6-8 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 & 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2011/0294042 A1) in view of Jeon (US 2010/0129697 A1) and Ohtani (US 2003/0116536 A1).
Regarding claims 1 & 6, Kim teaches a stainless steel for a fuel cell separator plate comprising a stainless base material and a passive film having a thickness of 2.5 nm formed on the stainless base material, wherein the stainless base material at a region starting from 0.5 nm from an interface between the stainless base material and the passive film (i.e at a thickness of 3.0 nm as shown in Fig. 6C) to 1 nm from the interface between the stainless base material and the passive film (i.e at a thickness of 2.5 nm as shown in Fig. 6C) having a Cr/Fe atomic weight ratio of about at least 0.5 (Fig. 6C; [0014], [0044] & [0088]). The interface in Kim’s embodiment in Fig. 6C corresponds to a point in the stainless steel at which a content of oxygen accounts for 50% (i.e about 34 wt% composition at a thickness of around 2.5 nm as illustrated in annotated fig. 6C below) with respect to a maximum content of oxygen (i.e about 68 wt% composition at a thickness of around 0.5 nm as illustrated in annotated fig. 6C) as determined in an elemental distribution measured in a thickness direction of the stainless steel. 					Kim is silent as to (1) the Cr/Fe atomic weight ratio in the passive film being greater than or equal to 1.0, (2) the Cr/Fe atomic weight ratio at the interface between the stainless steel base material and the passive film being greater than or equal to 0.65 and (3) a content of Si atoms in the passive film is less than or equal to 0.1 at%.					
    PNG
    media_image1.png
    545
    870
    media_image1.png
    Greyscale

	Ohtani teaches a stainless steel for a fuel cell separator plate comprising a stainless base material and a passive film formed on the stainless base material, wherein a content of Si in at% in the stainless steel ranges from 0.01 wt% to 1.5 wt% ([0025]) which overlaps with the range disclosed in Kim (i.e 0.4 wt% or less).								It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to reduce the content of Si in the stainless steel to 0.01 wt% in order to providing sufficient deoxidation action as taught by Ohtani ([0039]) while ensuring ductility and formability of the stainless steel as taught in Kim ([0044]). In one of Kim’s inventive embodiments (Table 1: Inventive Steel 12), the content of Si in at% can be calculated using the wt% and the known molar masses of each element constituting the stainless steel (with the assumption that the balance is made of Fe):								Si at% = (0.107/28)/[(0.107/28)+ (0.003/12)+ (0.146/54.93)+ (0.003/30.97)+ (0.003/36.07)+ (0.057/26.98)+ (30.05/52)+ (0.192/28)+(0.977/58.69)+(0.05/47.87)+ (0.25/92.91)+ (2/95.95)+ (0.4/183.84)+ (0.006/14)+ (65.756/55.85)] = 0.21 at%.				Thus, when a content of Si in the stainless steel is lowered to 0.01 wt%, from 0.1 wt% as used for Kim’s Inventive Steel 12, the Si at% becomes 0.02 at%. Moreover, the instant specification notes that “selective elution of Fe in the stainless steel base material 10 and dissolution of insoluble Si oxides remaining on a surface of the stainless base material 10 occur at the beginning of the dipping into the mixed acid solution to increase the Cr ratio on the surface of the stainless base material” ([0102]). Thus, by dipping the stainless steel in a mixed acid solution comprising nitric acid and fluoric acid at a temperature of 40°C to 60°C to form the passivation film as described in Kim ([0037] & [0077]-[0079]), the Si at% in the passive film would be expected to be less than or equal to 0.1 at%.	 						Jeon teaches a stainless steel for a fuel cell separator plate comprising a stainless base material and a passive film having a thickness of about 1 nm formed on the stainless base material, wherein a Cr/Fe atomic weight ratio at the interface between the stainless base material and the passive film is about 28/32 = 0.875 (Fig. 6; [0018], [0081]-[0082] & [0094]) and wherein the passive layer can comprise 20-75 wt % chrome (Cr) and 30 wt % or less iron (Fe) ([0040]). However, when the content of Cr is greater than or equal to 30 wt% (i.e within a range of 30 wt% to 70 wt% as disclosed in Jeon above) the resulting Cr/Fe atomic weight ratio is greater than or equal to 1.											It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to increase the Cr/Fe atomic weight ratio in the passivation film of Kim in order to improve the corrosion resistance and electrical conductivity of the stainless steel as taught by Jeon ([0095] & [0097]). Moreover, Jeon further discloses that a reduction in the contents of Fe and O can be attributed to the improved electrical conductivity and corrosion resistance ([0095]). Therefore, a reduction in the amount of Fe in the passive film would be expected to result in an increase in the Cr/Fe atomic weight ratio in the passive film as well as at the interface between the passive film and the stainless base material. It is further noted that Jeon’s method selectively removes Fe from the passivation layer such that the passive layer can comprise 20-75 wt % chrome (Cr) and 30 wt % or less iron (Fe) ([0040]) which overlaps with the presently claimed range of greater than or equal to 1 for an atomic weight ratio of Cr/Fe. Moreover, when a content of Fe in the passive film of Kim is further reduced according to the electrochemical etching process of Jeon, such that the passive layer comprises 20-75 wt % chrome (Cr) and 30 wt % or less iron (Fe), one of ordinary skill in the art would expect a Cr/Fe atomic weight ratio at the interface between the stainless steel base material and the passive film to be greater than or equal to 0.65.
Regarding claim 2, Kim as modified by Jeon teaches the stainless steel of claim 1. Kim further teaches the stainless steel comprising C: 0.02 wt % or less, N: 0.02 wt % or less, Si: 0.4 wt % or less, Mn: 0.2 wt % or less, P: 0.04 wt % or less, S: 0.02 wt % or less, Cr: 25.0 to 32.0 wt %, Mo at 0 wt%; Cu: 0 to 2.0 wt %, Ni: 0.8 wt % or less, Ti: 0.5 wt % or less, Nb: 0.5 wt % or less, waste Fe and inevitably contained elements (Table 1; [0014] & [0042]-[0052]).
Regarding claim 7, Kim as modified by Jeon teaches the stainless steel of claim 1. Kim further teaches the passive film having an interfacial contact resistance of 10 mocm2 (100 N/cm2) or less ([0017]).
Regarding claim 8, Kim as modified by Jeon teaches the stainless steel for a fuel cell separator plate of claim 1 but is silent as to a corrosion potential of 0.3 Vsce or more.		However, modified Kim teaches a stainless steel which is substantially identical both structurally (i.e passive film with a thickness of 2.3 nm formed on a stainless base material) and compositionally (i.e high Cr/Fe atomic weight ratio of about 0.8 to 0.9 or more in the passive film as well as substantial overlap in compositions of the stainless steel) to the claimed stainless steel, as shown for claims 1-7 above. Thus, one of ordinary skill in the art would expect the passive film of modified Kim to inherently possess the claimed property (i.e a corrosion potential of 0.3 Vsce or more). “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. See MPEP 2112.01 I. 

Response to Arguments
Applicant's arguments filed 07/29/2022 have been fully considered but they are not persuasive. In response to applicant’s arguments that the combination of Kim and Jeon fails to fairly teach or suggest the presently claimed subject matter, the examiner respectfully disagrees.		In particular, applicant argues that the references fail to disclose Cr/Fe ≥ 0.65 at the interface and Cr/Fe ≥ 1.0 in the passive film. Specifically, applicant argues that the primary reference Kim is silent as to the claimed Cr/Fe atomic weight ratio at an interface between the stainless steel base material and the passive film being greater than or equal to 0.65. However, it is noted that the rejection is based on the combined teachings of Kim and Jeon. As noted in the above rejection, Jeon teaches a Cr/Fe atomic weight ratio at an interface between the stainless steel base material and the passive film of 0.875 (Fig. 6). Jeon further teaches increasing the Cr/Fe atomic weight ratio in the passivation film of Kim in order to improve the corrosion resistance and electrical conductivity of the stainless steel ([0095] & [0097]). Moreover, Jeon further discloses that a reduction in the contents of Fe and O can be attributed to the improved electrical conductivity and corrosion resistance ([0095]). Therefore, a reduction in the amount of Fe in the passive film would be expected to result in an increase in the Cr/Fe atomic weight ratio in the passive film as well as at the interface between the passive film and the stainless base material. Jeon’s method selectively removes Fe from the passivation layer such that the passive layer can comprise 20-75 wt % chrome (Cr) and 30 wt % or less iron (Fe) ([0040]). While Jeon’s cited contents of Cr and Fe correspond to a wt%, the given wt% can easily be converted to at% using the known atomic masses of Cr (55.8 u) and Fe (52.0 u). Since the atomic masses of Cr and Fe are relatively close (i.e within about 5%), the corresponding at% of Cr and Fe would be roughly equivalent to the given wt%. For instance, by taking the maximum possible content of Fe (30 wt%) and taking 30 wt% of Cr (within the ranges disclosed in Jeon), the Cr/Fe weight ratio is 1 and the Cr/Fe atomic weight ratio is (0.3/55.8)/(0.3/52.0) = 0.93. However, when the Cr content is increased, for instance to 60 wt%, the corresponding Cr/Fe atomic weight ratio is (0.6/55.8)/(0.3/52.0) = 1.86. When the Cr content is 32 wt% or more, which encompasses most of Jeon’s disclosed range of 20 wt% to 75 wt%, the resulting Cr/Fe atomic weight ratio in the passive film becomes greater than 1 as presently claimed. 							Applicant also that a Cr/Fe atomic weight ratio of more than 1 in the passive film can impart superior properties such as reduced interfacial contact resistance. However, it is noted that the primary reference Kim already teaches an interfacial contact resistance less than 10 mocm2 ([0017]) as presently claimed. Since the compositions of Kim and Jeon’s stainless steel is not the same, the interfacial contact resistances in Kim and Jeon are not expected to be the same. However, Jeon’s method selectively removing Fe from the passive film also reduces the interfacial contact resistance. Accordingly, one skilled in the art would expect the contact resistance in Kim’s modified passive film to be reduced by performing Jeon’s method for reducing the Fe content in the passive film. 								With regards to applicant’s arguments that the objectives of the present application are different from Kim and Jeon, it is noted that the current claims are directed to a stainless steel for a fuel cell. Moreover, as noted above, the presently claimed structure and composition for the stainless steel is rendered obvious over the combined teachings of Kim and Jeon. However, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). While Jeon teaches performing the etching in nitric acid and sulfuric acid, it is noted that 		In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, increase the Cr/Fe weight ratio (and thus the Cr/Fe atomic weight ratio) in Kim’s passivation film results in improved corrosion resistance and electrical conductivity of the stainless steel ([0095] & [0097]). Furthermore, a reduction in the contents of Fe and O is attributed to the improved electrical conductivity and corrosion resistance ([0095]).		Thus, in view of the foregoing, claims 1-2 & 6-8 stand rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727